Mr. Justice Chytraus dissenting: The rule of law presented by the plaintiff’s eighth instruction, which rule the jury were directed to adopt and follow in admeasuring to the plaintiff her damages, I cannot assent to as being correct. The proposition is that in determining the amount of plaintiff’s damages the jury (always so far as shown by the evidence) should take into consideration the nature and extent of plaintiff’s physical injuries, and they may take into consideration '‘ suffering in body and in mind, if any, resulting from such physical injuries, and such future suffering and loss of health, if any, as * * * she has sustained or ivill sustain by reason of such physical injuries” and “ all monies necessarily expended or become liable for doctor’s bills, if any, while being treated for such injuries which the jury may believe from the evidence she has expended or become liable for, or will necessarily expend and become liable for”. Aside from the ambiguity and great uncertainty of meaning, arising from the very careless use of language—certainly deplorable in a judicial proceeding— the instruction appears to me to be open to the objection that it lays down the rule that a “doctor’s bills”, and not the usual, reasonable and customary charge of value of services rendered by the doctor, is the test or measure of damage.